Citation Nr: 0206336	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for service-connected ocular histoplasmosis of the 
right eye.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 1998 by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this action, service 
connection was granted and a noncompensable rating was 
assigned from March 1, 1995.  This case was most recently 
before the Board in May 2000, at which time it was remanded 
to the RO for additional development. 

During the pendency of this appeal, the veteran was awarded a 
30 percent disability rating for the period from March 1, 
1995, to October 21, 1997 (with special monthly compensation 
for blindness in one eye with light perception only), and a 
10 percent disability rating from October 21, 1997.  Inasmuch 
as the veteran has continued to express dissatisfaction with 
these ratings, or has otherwise not withdrawn her appeal, and 
in light of the fact that the maximum schedular disability 
ratings have not been assigned to date, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the period March 1, 1995, to October 21, 1997, the 
veteran's right eye  ocular histoplasmosis caused her to have 
only light perception in the right eye, but the corrected 
visual acuity in the left eye was not worse than 20/40.  

2.  For the period from October 21, 1997, the veteran's right 
eye ocular histoplasmosis has been productive of corrected 
visual acuity of 20/70, while the left eye corrected visual 
acuity has been 20/20.



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
rating in excess of 30 percent for the veteran's right eye 
ocular histoplasmosis, for the period March 1, 1995, to 
October 21, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.84a, Diagnostic 
Codes 6070, 6081 (2001).

2.  The schedular criteria for the assignment of a disability 
rating in excess of 10 percent for the veteran's right eye 
ocular histoplasmosis, for the period beginning October 21, 
1997, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.84a, Diagnostic Codes 6079, 
6081 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of her service-
connected right eye ocular histoplasmosis is greater than the 
assigned disability ratings reflect.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the right eye rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board 
characterized the rating issue on appeal as a claim for a 
higher initial rating.  As such, consideration must be given 
to whether a higher rating is warranted for any period of 
time from the effective date of the award - a practice know 
as "staged ratings."  Fenderson, supra.

Pursuant to an August 1998 RO rating decision, the veteran 
was initially service-connected for ocular histoplasmosis of 
the right eye and assigned an initial noncompensable rating, 
effective from March 1, 1995.  In accordance with a December 
2001 rating decision, the veteran was assigned a 30 
disability rating for the period March 1, 1995, to October 
21, 1997 (with special monthly compensation for blindness in 
one eye with light perception only), and a 10 percent 
disability rating thereafter.  

The relevant medical evidence includes a March 1995 VA eye 
examination report, which recites the veteran's complaints 
and history regarding the reported diagnosis of ocular 
histoplasmosis of the right eye.  A visual acuity test 
revealed the following:  with corrected right eye vision the 
veteran could count fingers at 3 to 4 feet; in the left eye 
corrected vision was 20/20.  The examiner commented that the 
right eye exhibited marked central vision loss, but that 
there was full visual field in all quadrants.  Examination of 
the right eye also revealed a non-active lesion and scar 
affecting the retinal and central macular areas.  The 
diagnoses included ocular histoplasmosis of the right eye.  

A private April 1995 eye examination report included a visual 
acuity test that revealed the following:  corrected right eye 
vision was 20/200; corrected left eye vision was 20/20.  
Examination of the right eye revealed a laser scar involving 
the macula with definite neovascularization extending under 
the fovea.  The impression was post photocoagulation with 
some foveal recurrence.  

A May 1997 VA examination report recounts the veteran's 
history of having laser surgery to correct histoplasmosis.  
Visual acuity with correction was 20/40 in the right eye and 
20/20 in the left eye.  The diagnosis was ocular 
toxoplasmosis.  

An October 1997 VA examination report notes that the 
veteran's history was reviewed.  Visual acuity with 
correction was 20/40 in the right eye and 20/20 in the left 
eye.  Examination of the right eye showed some pigmentation 
scarring secondary to the laser without any 
neovascularization or retinal fluid beneath the foveal 
center.  The assessment was as follows:  status post laser 
surgery to the presumed ocular histoplasmosis to the right 
eye in the macular area; current non-active lesion showing a 
small central scatoma; gross visual fields normal; and no 
additional treatment needed.

An October 1998 VA examination report details the veteran's 
complaints and history concerning her right eye disability.  
Corrected visual acuity was 20/50 in the right eye and 20/20 
in the left eye.  Examination of the right eye revealed the 
following:  scattered pigment on the endothelium of the right 
cornea; old scarred retinal lesions secondary to 
photocoagulation of the toxoplasmosis lesion, which were 
heavily pigmented and scarred in the macular area, causing 
reduced visual acuity.   The assessment was "[s]table ocular 
health secondary to toxoplasmosis scar in the right eye."  

An August 1999 VA optometry clinic progress note consisted of 
an eye examination.  Corrected visual acuity was 20/40 in the 
right eye and 20/20 in the left eye.  The right eye exhibited 
stable macular scarring due to toxoplasmosis.  The assessment 
was an old toxoplasmosis scar, nonprogressive and non-active 
in the right eye.  

A July 2000 VA examination report notes that the veteran was 
seen for complaints of burning, itching, and watering eyes.  
Corrected visual acuity was 20/70 in the right eye and 20/20 
in the left eye.  Examination of the right eye showed that 
the veteran's central visual acuity was impaired by a heavy 
toxoplasmosis scar that had been layered down.  A gross 
visual field study revealed a central scatoma.  The 
assessment was as follows:  ocular histoplasmosis, scarring 
of the macular area and impairment of the veteran's vision; 
and chronic dry eye syndrome.  

The remaining evidence consists of the veteran's variously 
dated written statements and October 1995 RO hearing 
transcript, in which she contends, in pertinent part, that 
she is entitled to higher ratings than have been assigned to 
her by the RO.  

At this point it is noted that in November 2001 the RO, 
pursuant to the Board's May 2000 remand, attempted to 
schedule the veteran for an eye examination in order for the 
veteran to have impairment of field vision testing done in 
accordance with 38 C.F.R. §§ 4.76, 4.76a, 4.84a, Diagnostic 
Code 6080 (2001).  However, the veteran failed to report for 
the examination scheduled in November 2001.  In a December 
2001 rating action, the RO notified the veteran that she 
should reschedule the examination if she wanted to have field 
vision testing done.  The Board notes that, when a claimant 
fails to report for a VA examination in conjunction with an 
original compensation claim, without good cause, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a),(b) (2001).  As was explained previously herein, 
as this case is a "staged rating" one, it is viewed as an 
original compensation claim.  See Fenderson, 12 Vet. App. 
119.  Consequently, the Board will rate the disability based 
on the evidence of record currently available.

The veteran's right eye disability is initially rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6081, which provides that 
the minimum rating for a large centrally located scotoma is 
10 percent, but notes that for higher ratings "[r]ate on 
loss of central visual acuity or impairment of field vision.  
Do not combine with any other rating for visual impairment."  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of higher ratings for the veteran's right eye 
disability are not warranted.  A March 1995 VA examination 
revealed that corrected vision for the right eye had light 
perception only, while the left eye had corrected vision of 
20/20.  Pursuant to Diagnostic Code 6070, the veteran may be 
afforded only a 30 percent rating, with the addition of 
special monthly compensation.  The veteran was entitled to 
this award until October 21, 1997, when the medical evidence 
showed that her corrected visual acuity in the right eye was 
improved to 20/40, while the left eye has remained at 20/20 
through the most recent examination.  While the corrected 
visual acuity in the veteran's right eye has since decreased 
to 20/70, pursuant to Diagnostic Code 6079, the veteran is 
entitled only to a 10 percent disability rating for such a 
problem.  Therefore, the preponderance of the evidence is 
against the veteran's claim, and her claim for a higher 
rating is thus denied.  The ratings as assigned by the RO are 
confirmed.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case have informed the 
appellant and her representative of the information and 
evidence necessary to substantiate the claim, and have 
therefore satisfied the notification requirements.  The Board 
also finds that the record as it stands is adequate to allow 
for review of the claim of entitlement to a higher rating for 
her service-connected right eye ocular histoplasmosis and 
that no further action is necessary to meet the requirements 
of the VCAA.  This is especially so given the mandate of 
38 C.F.R. § 3.655 that, because of the veteran's failure to 
report for a VA examination, the Board must rate the 
disability based on the available record.  Consequently, 
further development to fulfill the duty to notify or duty to 
assist is not required.  


ORDER

Entitlement to the assignment of higher initial disability 
ratings for service-connected ocular histoplasmosis of the 
right eye is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

